Richard S. Heller, J.
This is a motion for permission to file a late claim pursuant to subdivision 5 of section 10 of the Court of Claims Act.
Claimant has complied with the necessary requirements, the State has not been prejudiced since it had actual knowledge of all the circumstances and a reasonable excuse has been given. (Farnham v. Stale of New York, 195 Misc. 380, affd. 277 App. Div. 1015.)
The motion is granted upon condition that the claimant file his claim within 20 days from the date of entry and service of an order to be entered upon this decision.